IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-20408

                           Summary Calendar


Joseph Scionti, et al.
                                            Plaintiffs-Appellees,

                                versus

Mark S. Dornfried, pro se
                                            Defendant-Appellant.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (H-95-CV-5493)


                           February 11, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Dornfried appeals the district court’s order denying his

motion to dissolve injunction.    This court has jurisdiction under

28 U.S.C. § 1292(a)(1).    We review the district court’s ruling for

abuse of discretion.      Elgin Nat. Watch Co. v. Barrett, 213 F.2d

776, 780 (5th Cir. 1954).       The district court properly denied

Dornfried’s request for dissolution of the preliminary injunction

since he failed to present any change in the operative facts or

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
relevant decisional or statutory law warranting such relief.     See

Ruiz v. Lynaugh, 811 F.2d 856, 860 n.7 (5th Cir. 1987); see also

Black Ass’n of New Orleans Fire Fighters v. New Orleans, 853 F.2d

347, 354 (5th Cir. 1988).   Dornfried also attacks the preliminary

injunction on its merits. We do not have jurisdiction to entertain

these arguments since Dornfried did not timely appeal the district

court’s order issuing the preliminary injunction. Elgin Nat. Watch

Co., 213 F.2d at 780; Black Ass’n of New Orleans Fire Fighters, 853

F.2d at 354.   The judgment of the district court is AFFIRMED.




                                 2